DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0228204).

Regarding claim 1, Park teaches an image capturing apparatus, comprising: a light-transmitting cover plate (Fig 1; para [0064] FIG. 1 illustrates a smartphone in which a glass cover 200 is attached to the front surface thereof as an example of an electronic device 10.), comprising a first face (outside surface touching the finger; Fig 1) and a second face (the other surface Fig 1) opposite to each other (Fig 1), the first face of the light-transmitting cover plate being adapted to be in contact with an object to be captured (Fig 1; para [0065] When a finger 50 is located in a fingerprint acquisition area 30 on the display panel 300 of the electronic device 10, light necessary for detecting a fingerprint is generated in the display panel 300); a light source component (Fig 1; para [0064] a display panel 300), comprising a first face (top surface of 300; Fig 1) and a second face (bottom surface of 300; Fig 1) opposite to each other (Fig 1; para [0064] Upper and lower coated areas 11a and 11b that define areas for exposing a display panel 300 are formed on or below the bottom surface of the glass cover 200.), the first face of the light source component being attached to the second face of the light-transmitting cover plate (para [0064] Upper and lower coated areas 11a and 11b that define areas for exposing a display panel 300 are formed on or below the bottom surface of the glass cover 200); a sensor component (100; Fig 1), disposed below the second face of the light source component (Fig 1; para [0074] The image sensor layer 100 is formed on the bottom surface of the display panel 300.).
Embodiment of Fig 1 fails to teach a lens, disposed between the light source component and the sensor component, a preset angle being formed between a central axis of the lens and a normal of the light source component, wherein the normal of the light source component is parallel to a direction from the first face of the light source component to the second face of the light source component; wherein a light generated by the light source component is transmitted through the light-transmitting cover plate, and then is scattered by the object to be captured, and the scattered light is focused by the lens to the sensor component; as claimed.
However, another embodiment of Park (para [0047] … illustrating another display…) teaches a lens (Fig 6B; para [0106] Referring to FIGS. 6A and 6B, the image sensor layer 100 includes a light selection structure 400 and an image sensor 500….  The light selection structure 400 includes a prism sheet 410 and microlenses 430.), disposed between the light source component and the sensor component (Fig 1; Fig 6B), a preset angle (in view of illustrated Fig 5 and Fig 6B as given below; layer 400 is below 300, and when taken that into consideration there exists a present angle) (Note: for the purpose of claim interpretation, “preset angle” can be construed to be any angle from 0 degrees to 360 degree (inclusive of angle zero degrees and 360 degrees because claim does not specify any particular value). Fig 5 and Fig 6B; in combination shows such preset angle; depending on how the angle is calculated with respect to each of the central axis of lens and normal of the light source, it can be either Zero or 360; thus reading on the claimed “preset angle”) being formed between a central axis of the lens (as illustrated in Fig 6B below) and a normal of the light source component (as illustrated in Fig 5 below), wherein the normal of the light source component is parallel to a direction from the first face of the light source component to the second face of the light source component (as illustrated in Fig 5 below; it shows the claimed relationship of “wherein the normal of the light source component is parallel to a direction from the first face of the light source component to the second face of the light source component”); wherein a light generated by the light source component is transmitted through the light-transmitting cover plate (Fig 3; Fig 4), and then is scattered by the object to be captured, and the scattered light is focused by the lens to the sensor component (Fig 6B; para [0110] In FIG. 6B, the microlenses 430 refract the detection-target ray of light out of the rays of light passing through the prism sheet 410 and allows the detection-target ray of light to propagate to the light receiving portions 520.).


    PNG
    media_image1.png
    464
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    687
    media_image2.png
    Greyscale


Regarding claim 2, Park teaches the image capturing apparatus according to claim 1, wherein the object to be captured is disposed within the depth of field of the lens (Fig 6B; para [01114] In order to improve incidence angle selectivity, the center of each light receiving portion 520 and the center of the corresponding microlens 430 may not coincide with each other. In FIGS. 6A and 6B, the light receiving portion 520 is located at a lower-right corner of the corresponding microlens 430.) (Note: as described how the light from the object/finger after passing through lens reaches the light receiving portion 520, it shows that the object is within the depth of field of the lens).
Park fails to explicitly teach wherein the light source component is disposed outside of a depth of field of the lens; as claimed.


Regarding claim 3, Park teaches the image capturing apparatus according to claim 2, wherein the object to be captured being disposed within the depth of field of the lens comprises that: a portion of the object to be captured, whose distance to the first face of the light-transmitting cover plate is less than a preset distance (Fig 4; para [0086] Here, the fingerprint acquisition area 30 located on the top surface (= claimed less than a preset distance) of the glass cover 200), is within the depth of field of the lens (Fig 6B; para [01114] In order to improve incidence angle selectivity, the center of each light receiving portion 520 and the center of the corresponding microlens 430 may not coincide with each other. In FIGS. 6A and 6B, the light receiving portion 520 is located at a lower-right corner of the corresponding microlens 430). (Note: as described how the light from the object/finger after passing through lens 

Regarding claim 4, Park teaches the image capturing apparatus as explained for claim 2 above.
Park fails to explicitly teach wherein the light source component being disposed outside of the depth of field of the lens comprises that: a maximum distance between the light source component and the lens is less than a minimum imaging range of the lens; as claimed.
However, given that the image sensor captures the light from finger and this light is provided by the light source component; it would have been obvious to one of ordinary skill in the art before the filing date of present application to have a maximum distance between the light source component and the lens is less than a minimum imaging range of the lens because this will allow the light from the light source to be outside the depth of field of lens in order for the image sensor to capture fingerprint image without any noise associated with the light source component being interfering the image sensing and yielding predictable results of capturing accurate fingerprint image.

Regarding claim 5, Park teaches the image capturing apparatus according to claim 1, wherein a normal of the sensor component (Fig 5 shows sensor component under the light source component. Further see illustrated Fig 6B below) is parallel to the normal of the light source component (illustrated Fig 5 above), wherein the normal of Fig 5).

    PNG
    media_image3.png
    432
    687
    media_image3.png
    Greyscale


Regarding claim 6, Park teaches the image capturing apparatus according to claim 1, wherein the preset angle (in view of explanation of this in claim 1 above, the condition claimed herein is also true) is formed between a normal of the sensor component (see illustrated Fig 6B below) and the central axis of the lens (see illustrated Fig 6B below), wherein the normal of the sensor component is parallel to a direction from the first face of the sensor component to the second face of the sensor component (see illustrated Fig 6B below).

    PNG
    media_image3.png
    432
    687
    media_image3.png
    Greyscale


Regarding claim 7, Park teaches The image capturing apparatus according to claim 1, wherein a normal of the sensor component is parallel to the central axis of the lens, wherein the normal of the sensor component is parallel to a direction from the first face of the sensor component to the second face of the sensor component (see illustrated Fig 6B below).


    PNG
    media_image3.png
    432
    687
    media_image3.png
    Greyscale


Regarding claim 8, Park teaches the image capturing apparatus as explained for claim 1 above.
Park fails to explicitly teach wherein a distance between the sensor component and the light source component is determined based on a focal length of the lens; as claimed.
However, given that the image sensor captures the light from finger and this light is provided by the light source component; it would have been obvious to one of ordinary skill in the art before the filing date of present application to have arrangement wherein a distance between the sensor component and the light source component is determined based on a focal length of the lens in order to yield predictable results of providing a clear image of fingerprint.

para [0065] light which is necessary for the display having a fingerprint recognition function to generate a fingerprint image is generated and applied to a finger by the display panel 300).

Regarding claim 11, Park teaches the image capturing apparatus according to claim 10, wherein the display panel is selected from a liquid crystal display, an active array organic light emitting diode display and a micro light emitting diode display (para [0066] In another embodiment, light which is necessary for the display having a fingerprint recognition function to generate a fingerprint image may be, for example, near-infrared rays of light with a wavelength of 720 nm to 980 nm, and the near-infrared rays of light can be generated by IR pixels of the display panel 300. On the other hand, a light source that emits near-infrared rays of light may be disposed in the electronic device 10. The light source may be, for example, a light source with a high luminance such as an LED, a VCSEL, or a laser diode that emits near-infrared rays of light.).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0228204) as applied to claim 1 above, and further in view of He et al. (2019/0026527).

Regarding claim 9, Park teaches the image capturing apparatus as explained for claim 1 above.

He teaches an image capturing apparatus comprising: a preset angle being formed between a central axis of a lens (621; Fig 6A; Fig 6B) and a normal of a light source component (433; Fig 6A; Fig 6B).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teaching of He to provide lens and senor with different arrangement, in order to yield predictable result of providing fingerprint capturing.
Park and He fails to explicitly teach wherein the preset angle is in a range of 5 degrees to 30 degrees; as claimed.
Based on the teachings of Park and He there are limited and finite number of ways the lens, sensor and light source component can be arranged with respect to each other, in order to accurately capture fingerprints. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of present application to have tried different configuration such that the preset angle is in a range of 5 degrees to 30 degrees; in order to yield predictable results for capturing fingerprint image.

Regarding claim 12, Park teaches an electronic device (Fig 1; para [0064] FIG. 1 illustrates a smartphone in which a glass cover 200 is attached to the front surface thereof as an example of an electronic device 10), comprising: the image capturing apparatus according to claim 1; and a processor (para [0089]  an application processor (AP) of the electronic device), coupled to the image capturing apparatus (Fig 1).
Park fails to explicitly teach, and configured to receive an image of the object to be captured which is captured by the image capturing apparatus; as claimed.
However, He teaches an electronic device (Fig 1), comprising: an image capturing apparatus (181; Fig 1) and a processor (186; Fig 1), coupled to the image capturing apparatus and configured to receive an image of the object to be captured which is captured by the image capturing apparatus (para [0063] IG. 1 is a block diagram of an example of a system 180 with a fingerprint sensing module 180 including a fingerprint sensor 181 which can be implemented to include an optical fingerprint sensor based on the optical sensing of fingerprints as disclosed in this document. The system 180 includes a fingerprint sensor control circuit 184, and a digital processor 186 which may include one or more processors for processing fingerprint patterns and determining whether an input fingerprint pattern is one for an authorized user. The fingerprint sensing system 180 uses the fingerprint sensor 181 to obtain a fingerprint and compares the obtained fingerprint to a stored fingerprint to enable or disable functionality in a device or system 188 that is secured by the fingerprint sensing system 180. In operation, the access to the device 188 is controlled by the fingerprint processing process or 186 based on whether the captured user fingerprint is from an authorized user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of He, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PREMAL R PATEL/Primary Examiner, Art Unit 2623